
	
		II
		Calendar No. 617
		111th CONGRESS
		2d Session
		H. R. 5026
		[Report No. 111–331]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 10, 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To amend the Federal Power Act to protect
		  the bulk-power system and electric infrastructure critical to the defense of
		  the United States against cybersecurity and other threats and
		  vulnerabilities.
	
	
		1.Short titleThis Act may be cited as the
			 Grid Reliability and Infrastructure
			 Defense Act or the GRID Act.
		2.Amendment to the
			 Federal Power Act
			(a)Critical
			 electric infrastructure securityPart II of the Federal Power Act
			 (16 U.S.C. 824 et
			 seq.) is amended by adding after section 215 the following new
			 section:
				
					215A.Critical
				electric infrastructure security
						(a)
				DefinitionsFor purposes of
				this section:
							(1)bulk-power
				system; Electric Reliability Organization; Regional EntityThe
				terms bulk-power system, Electric Reliability
				Organization, and regional entity have the meanings given
				such terms in paragraphs (1), (2), and (7) of section 215(a),
				respectively.
							(2)Defense critical
				electric infrastructureThe term defense critical electric
				infrastructure means any infrastructure located in the United States
				(including the territories) used for the generation, transmission, or
				distribution of electric energy that—
								(A)is not part of the
				bulk-power system; and
								(B)serves a facility
				designated by the President pursuant to subsection (d)(1), but is not owned or
				operated by the owner or operator of such facility.
								(3)Defense critical
				electric infrastructure vulnerabilityThe term defense
				critical electric infrastructure vulnerability means a weakness in
				defense critical electric infrastructure that, in the event of a malicious act
				using electronic communication or an electromagnetic pulse, would pose a
				substantial risk of disruption of those electronic devices or communications
				networks, including hardware, software, and data, that are essential to the
				reliability of defense critical electric infrastructure.
							(4)Electromagnetic
				pulseThe term electromagnetic pulse means 1 or more
				pulses of electromagnetic energy emitted by a device capable of disabling,
				disrupting, or destroying electronic equipment by means of such a pulse.
							(5)Geomagnetic
				stormThe term geomagnetic storm means a temporary
				disturbance of the Earth’s magnetic field resulting from solar activity.
							(6)Grid security
				threatThe term grid security threat means a
				substantial likelihood of—
								(A)(i)a malicious act using
				electronic communication or an electromagnetic pulse, or a geomagnetic storm
				event, that could disrupt the operation of those electronic devices or
				communications networks, including hardware, software, and data, that are
				essential to the reliability of the bulk-power system or of defense critical
				electric infrastructure; and
									(ii)disruption of the
				operation of such devices or networks, with significant adverse effects on the
				reliability of the bulk-power system or of defense critical electric
				infrastructure, as a result of such act or event; or
									(B)(i)a direct physical attack
				on the bulk-power system or on defense critical electric infrastructure;
				and
									(ii)significant
				adverse effects on the reliability of the bulk-power system or of defense
				critical electric infrastructure as a result of such physical attack.
									(7)Grid security
				vulnerabilityThe term grid security vulnerability
				means a weakness that, in the event of a malicious act using electronic
				communication or an electromagnetic pulse, would pose a substantial risk of
				disruption to the operation of those electronic devices or communications
				networks, including hardware, software, and data, that are essential to the
				reliability of the bulk-power system.
							(8)Large
				transformerThe term large transformer means an
				electric transformer that is part of the bulk-power system.
							(9)Protected
				informationThe term protected information means
				information, other than classified national security information, designated as
				protected information by the Commission under subsection (e)(2)—
								(A)that was developed
				or submitted in connection with the implementation of this section;
								(B)that specifically
				discusses grid security threats, grid security vulnerabilities, defense
				critical electric infrastructure vulnerabilities, or plans, procedures, or
				measures to address such threats or vulnerabilities; and
								(C)the unauthorized
				disclosure of which could be used in a malicious manner to impair the
				reliability of the bulk-power system or of defense critical electric
				infrastructure.
								(10)SecretaryThe
				term Secretary means the Secretary of Energy.
							(11)SecurityThe
				definition of security in section 3(16) shall not apply to the
				provisions in this section.
							(b)Emergency
				response measures
							(1)Authority to
				address grid security threatsWhenever the President issues and
				provides to the Commission (either directly or through the Secretary) a written
				directive or determination identifying an imminent grid security threat, the
				Commission may, with or without notice, hearing, or report, issue such orders
				for emergency measures as are necessary in its judgment to protect the
				reliability of the bulk-power system or of defense critical electric
				infrastructure against such threat. As soon as practicable but not later than
				180 days after the date of enactment of this section, the Commission shall,
				after notice and opportunity for comment, establish rules of procedure that
				ensure that such authority can be exercised expeditiously.
							(2)Notification of
				CongressWhenever the President issues and provides to the
				Commission (either directly or through the Secretary) a written directive or
				determination under paragraph (1), the President (or the Secretary, as the case
				may be) shall promptly notify congressional committees of relevant
				jurisdiction, including the Committee on Energy and Commerce of the House of
				Representatives and the Committee on Energy and Natural Resources of the
				Senate, of the contents of, and justification for, such directive or
				determination.
							(3)ConsultationBefore
				issuing an order for emergency measures under paragraph (1), the Commission
				shall, to the extent practicable in light of the nature of the grid security
				threat and the urgency of the need for such emergency measures, consult with
				appropriate governmental authorities in Canada and Mexico, entities described
				in paragraph (4), the Secretary, and other appropriate Federal agencies
				regarding implementation of such emergency measures.
							(4)ApplicationAn
				order for emergency measures under this subsection may apply to—
								(A)the Electric
				Reliability Organization;
								(B)a regional entity;
				or
								(C)any owner, user, or operator of the
				bulk-power system or of defense critical electric infrastructure within the
				United States.
								(5)DiscontinuanceThe
				Commission shall issue an order discontinuing any emergency measures ordered
				under this subsection, effective not later than 30 days after the earliest of
				the following:
								(A)The date upon
				which the President issues and provides to the Commission (either directly or
				through the Secretary) a written directive or determination that the grid
				security threat identified under paragraph (1) no longer exists.
								(B)The date upon which the Commission issues a
				written determination that the emergency measures are no longer needed to
				address the grid security threat identified under paragraph (1), including by
				means of Commission approval of a reliability standard under section 215 that
				the Commission determines adequately addresses such threat.
								(C)The date that is 1 year after the issuance
				of an order under paragraph (1).
								(6)Cost
				recoveryIf the Commission
				determines that owners, operators, or users of the bulk-power system or of
				defense critical electric infrastructure have incurred substantial costs to
				comply with an order under this subsection and that such costs were prudently
				incurred and cannot reasonably be recovered through regulated rates or market
				prices for the electric energy or services sold by such owners, operators, or
				users, the Commission shall, after notice and an opportunity for comment,
				establish a mechanism that permits such owners, operators, or users to recover
				such costs.
							(c)Measures to
				address grid security vulnerabilities
							(1)Commission
				authorityIf the Commission, in consultation with appropriate
				Federal agencies, identifies a grid security vulnerability that the Commission
				determines has not adequately been addressed through a reliability standard
				developed and approved under section 215, the Commission shall, after notice
				and opportunity for comment and after consultation with the Secretary, other
				appropriate Federal agencies, and appropriate governmental authorities in
				Canada and Mexico, promulgate a rule or issue an order requiring
				implementation, by any owner, operator, or user of the bulk-power system in the
				United States, of measures to protect the bulk-power system against such
				vulnerability. Before promulgating a rule or issuing an order under this
				paragraph, the Commission shall, to the extent practicable in light of the
				urgency of the need for action to address the grid security vulnerability,
				request and consider recommendations from the Electric Reliability Organization
				regarding such rule or order. The Commission may establish an appropriate
				deadline for the submission of such recommendations.
							(2)Certain existing
				cybersecurity vulnerabilitiesNot later than 180 days after the
				date of enactment of this section, the Commission shall, after notice and
				opportunity for comment and after consultation with the Secretary, other
				appropriate Federal agencies, and appropriate governmental authorities in
				Canada and Mexico, promulgate a rule or issue an order requiring the
				implementation, by any owner, user, or operator of the bulk-power system in the
				United States, of such measures as are necessary to protect the bulk-power
				system against the vulnerabilities identified in the June 21, 2007,
				communication to certain ‘Electricity Sector Owners and Operators’ from the
				North American Electric Reliability Corporation, acting in its capacity as the
				Electricity Sector Information and Analysis Center.
							(3)RescissionThe
				Commission shall approve a reliability standard developed under section 215
				that addresses a grid security vulnerability that is the subject of a rule or
				order under paragraph (1) or (2), unless the Commission determines that such
				reliability standard does not adequately protect against such vulnerability or
				otherwise does not satisfy the requirements of section 215. Upon such approval,
				the Commission shall rescind the rule promulgated or order issued under
				paragraph (1) or (2) addressing such vulnerability, effective upon the
				effective date of the newly approved reliability standard.
							(4)Geomagnetic
				stormsNot later than 1 year after the date of enactment of this
				section, the Commission shall, after notice and an opportunity for comment and
				after consultation with the Secretary and other appropriate Federal agencies,
				issue an order directing the Electric Reliability Organization to submit to the
				Commission for approval under section 215, not later than 1 year after the
				issuance of such order, reliability standards adequate to protect the
				bulk-power system from any reasonably foreseeable geomagnetic storm event. The
				Commission’s order shall specify the nature and magnitude of the reasonably
				foreseeable events against which such standards must protect. Such standards
				shall appropriately balance the risks to the bulk-power system associated with
				such events, including any regional variation in such risks, and the costs of
				mitigating such risks.
							(5)Large
				transformer availabilityNot later than 1 year after the date of
				enactment of this section, the Commission shall, after notice and an
				opportunity for comment and after consultation with the Secretary and other
				appropriate Federal agencies, issue an order directing the Electric Reliability
				Organization to submit to the Commission for approval under section 215, not
				later than 1 year after the issuance of such order, reliability standards
				addressing availability of large transformers. Such standards shall require
				entities that own or operate large transformers to ensure, individually or
				jointly, adequate availability of large transformers to promptly restore the
				reliable operation of the bulk-power system in the event that any such
				transformer is destroyed or disabled as a result of a reasonably foreseeable
				physical or other attack or geomagnetic storm event. The Commission’s order
				shall specify the nature and magnitude of the reasonably foreseeable attacks or
				events that shall provide the basis for such standards. Such standards
				shall—
								(A)provide entities
				subject to the standards with the option of meeting such standards individually
				or jointly; and
								(B)appropriately
				balance the risks associated with a reasonably foreseeable attack or event,
				including any regional variation in such risks, and the costs of ensuring
				adequate availability of spare transformers.
								(d)Critical defense
				facilities
							(1)DesignationNot later than 180 days after the date of
				enactment of this section, the President shall designate, in a written
				directive or determination provided to the Commission, facilities located in
				the United States (including the territories) that are—
								(A)critical to the
				defense of the United States; and
								(B)vulnerable to a
				disruption of the supply of electric energy provided to such facility by an
				external provider.
								The number of facilities
				designated by such directive or determination shall not exceed 100. The
				President may periodically revise the list of designated facilities through a
				subsequent written directive or determination provided to the Commission,
				provided that the total number of designated facilities at any time shall not
				exceed 100.(2)Commission
				authorityIf the Commission
				identifies a defense critical electric infrastructure vulnerability that the
				Commission, in consultation with owners and operators of any facility or
				facilities designated by the President pursuant to paragraph (1), determines
				has not adequately been addressed through measures undertaken by owners or
				operators of defense critical electric infrastructure, the Commission shall,
				after notice and an opportunity for comment and after consultation with the
				Secretary and other appropriate Federal agencies, promulgate a rule or issue an
				order requiring implementation, by any owner or operator of defense critical
				electric infrastructure, of measures to protect the defense critical electric
				infrastructure against such vulnerability. The Commission shall exempt from any
				such rule or order any specific defense critical electric infrastructure that
				the Commission determines already has been adequately protected against the
				identified vulnerability. The Commission shall make any such determination in
				consultation with the owner or operator of the facility designated by the
				President pursuant to paragraph (1) that relies upon such defense critical
				electric infrastructure.
							(3)Cost
				recoveryAn owner or operator of defense critical electric
				infrastructure shall be required to take measures under paragraph (2) only to
				the extent that the owners or operators of a facility or facilities designated
				by the President pursuant to paragraph (1) that rely upon such infrastructure
				agree to bear the full incremental costs of compliance with a rule promulgated
				or order issued under paragraph (2).
							(e)Protection of
				information
							(1)Prohibition of
				public disclosure of protected informationProtected
				information—
								(A)shall be exempt
				from disclosure under section 552(b)(3) of title 5, United
				States Code; and
								(B)shall not be made
				available pursuant to any State, local, or tribal law requiring disclosure of
				information or records.
								(2)Information
				sharing
								(A)In
				generalConsistent with the
				Controlled Unclassified Information framework established by the President, the
				Commission shall promulgate such regulations and issue such orders as necessary
				to designate protected information and to prohibit the unauthorized disclosure
				of such protected information.
								(B)Sharing of
				protected informationThe regulations promulgated and orders
				issued pursuant to subparagraph (A) shall provide standards for and facilitate
				the appropriate sharing of protected information with, between, and by Federal,
				State, local, and tribal authorities, the Electric Reliability Organization,
				regional entities, and owners, operators, and users of the bulk-power system in
				the United States and of defense critical electric infrastructure. In
				promulgating such regulations and issuing such orders, the Commission shall
				take account of the role of State commissions in reviewing the prudence and
				cost of investments within their respective jurisdictions. The Commission shall
				consult with appropriate Canadian and Mexican authorities to develop protocols
				for the sharing of protected information with, between, and by appropriate
				Canadian and Mexican authorities and owners, operators, and users of the
				bulk-power system outside the United States.
								(3)Submission of
				information to CongressNothing in this section shall permit or
				authorize the withholding of information from Congress, any committee or
				subcommittee thereof, or the Comptroller General.
							(4)Disclosure of
				non-protected informationIn implementing this section, the
				Commission shall protect from disclosure only the minimum amount of information
				necessary to protect the reliability of the bulk-power system and of defense
				critical electric infrastructure. The Commission shall segregate protected
				information within documents and electronic communications, wherever feasible,
				to facilitate disclosure of information that is not designated as protected
				information.
							(5)Duration of
				designationInformation may not be designated as protected
				information for longer than 5 years, unless specifically redesignated by the
				Commission.
							(6)Removal of
				designationThe Commission may remove the designation of
				protected information, in whole or in part, from a document or electronic
				communication if the unauthorized disclosure of such information could no
				longer be used to impair the reliability of the bulk-power system or of defense
				critical electric infrastructure.
							(7)Judicial review
				of designationsNotwithstanding subsection (f) of this section or
				section 313, a person or entity may seek judicial review of a determination by
				the Commission concerning the designation of protected information under this
				subsection exclusively in the district court of the United States in the
				district in which the complainant resides, or has his principal place of
				business, or in the District of Columbia. In such a case the court shall
				determine the matter de novo, and may examine the contents of documents or
				electronic communications designated as protected information in camera to
				determine whether such documents or any part thereof were improperly designated
				as protected information. The burden is on the Commission to sustain its
				designation.
							(f)Judicial
				reviewThe Commission shall act expeditiously to resolve all
				applications for rehearing of orders issued pursuant to this section that are
				filed under section 313(a). Any party seeking judicial review pursuant to
				section 313 of an order issued under this section may obtain such review only
				in the United States Court of Appeals for the District of Columbia
				Circuit.
						(g)Provision of
				assistance to industry in meeting grid security protection needs
							(1)Expertise and
				resourcesThe Secretary shall
				establish a program, in consultation with other appropriate Federal agencies,
				to develop technical expertise in the protection of systems for the generation,
				transmission, and distribution of electric energy against geomagnetic storms or
				malicious acts using electronic communications or electromagnetic pulse that
				would pose a substantial risk of disruption to the operation of those
				electronic devices or communications networks, including hardware, software,
				and data, that are essential to the reliability of such systems. Such program
				shall include the identification and development of appropriate technical and
				electronic resources, including hardware, software, and system
				equipment.
							(2)Sharing
				expertiseAs appropriate, the Secretary shall offer to share
				technical expertise developed under the program under paragraph (1), through
				consultation and assistance, with owners, operators, or users of systems for
				the generation, transmission, or distribution of electric energy located in the
				United States and with State commissions. In offering such support, the
				Secretary shall assign higher priority to systems serving facilities designated
				by the President pursuant to subsection (d)(1) and other
				critical-infrastructure facilities, which the Secretary shall identify in
				consultation with the Commission and other appropriate Federal agencies.
							(3)Security
				clearances and communicationThe Secretary shall facilitate and,
				to the extent practicable, expedite the acquisition of adequate security
				clearances by key personnel of any entity subject to the requirements of this
				section to enable optimum communication with Federal agencies regarding grid
				security threats, grid security vulnerabilities, and defense critical electric
				infrastructure vulnerabilities. The Secretary, the Commission, and other
				appropriate Federal agencies shall, to the extent practicable and consistent
				with their obligations to protect classified and protected information, share
				timely actionable information regarding grid security threats, grid security
				vulnerabilities, and defense critical electric infrastructure vulnerabilities
				with appropriate key personnel of owners, operators, and users of the
				bulk-power system and of defense critical electric infrastructure.
							(h)Certain Federal
				entitiesFor the 11-year period commencing on the date of
				enactment of this section, the Tennessee Valley Authority and the Bonneville
				Power Administration shall be exempt from any requirement under subsection (b)
				or (c) (except for any requirement addressing a malicious act using electronic
				communication).
						.
			(b)Conforming
			 amendments
				(1)JurisdictionSection
			 201(b)(2) of the Federal Power Act (16 U.S.C. 824(b)(2)) is amended by
			 inserting 215A, after 215, each place it
			 appears.
				(2)Public
			 utilitySection 201(e) of the
			 Federal Power Act (16
			 U.S.C. 824(e)) is amended by inserting 215A,
			 after 215,.
				3.Budgetary
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		1.Critical electric
			 infrastructurePart II of the
			 Federal Power Act (16 U.S.C. 824 et seq.) is amended by adding at the end the
			 following:
			
				224.Critical electric
				infrastructure
					(a)DefinitionsIn
				this section:
						(1)Critical electric
				infrastructureThe term critical electric
				infrastructure means systems and assets, whether physical or virtual,
				used for the generation, transmission, or distribution of electric energy
				affecting interstate commerce that, as determined by the Commission or the
				Secretary (as appropriate), are so vital to the United States that the
				incapacity or destruction of the systems and assets would have a debilitating
				impact on national security, national economic security, or national public
				health or safety.
						(2)Critical electric
				infrastructure informationThe term critical electric
				infrastructure information means critical infrastructure information
				relating to critical electric infrastructure.
						(3)Critical infrastructure
				informationThe term critical infrastructure
				information has the meaning given the term in section 212 of the
				Critical Infrastructure Information Act of 2002 (6 U.S.C. 131).
						(4)Cyber security
				threatThe term cyber security threat means the
				imminent danger of an act that disrupts, attempts to disrupt, or poses a
				significant risk of disrupting the operation of programmable electronic devices
				or communications networks (including hardware, software, and data) essential
				to the reliable operation of critical electric infrastructure.
						(5)Cyber security
				vulnerabilityThe term cyber security vulnerability
				means a weakness or flaw in the design or operation of any programmable
				electronic device or communication network that exposes critical electric
				infrastructure to a cyber security threat.
						(6)SecretaryThe
				term Secretary means the Secretary of Energy.
						(b)Authority of
				Commission
						(1)In
				generalThe Commission shall issue such rules or orders as are
				necessary to protect critical electric infrastructure from cyber security
				vulnerabilities.
						(2)Expedited
				proceduresThe Commission may issue a rule or order without prior
				notice or hearing if the Commission determines the rule or order must be issued
				immediately to protect critical electric infrastructure from a cyber security
				vulnerability.
						(3)ConsultationBefore
				issuing a rule or order under paragraph (2), to the extent practicable, taking
				into account the nature of the threat and urgency of need for action, the
				Commission shall consult with the entities described in subsection (e)(1) and
				with officials at other Federal agencies, as appropriate, regarding
				implementation of actions that will effectively address the identified cyber
				security vulnerabilities.
						(4)Termination of rules or
				ordersA rule or order issued to address a cyber security
				vulnerability under this subsection shall expire on the effective date of a
				standard developed and approved pursuant to section 215 to address the cyber
				security vulnerability.
						(c)Emergency authority of
				Secretary
						(1)In
				generalIf the Secretary determines that immediate action is
				necessary to protect critical electric infrastructure from a cyber security
				threat, the Secretary may require, by order, with or without notice, persons
				subject to the jurisdiction of the Commission under this section to take such
				actions as the Secretary determines will best avert or mitigate the cyber
				security threat.
						(2)Coordination with
				Canada and MexicoIn exercising the authority granted under this
				subsection, the Secretary is encouraged to consult and coordinate with the
				appropriate officials in Canada and Mexico responsible for the protection of
				cyber security of the interconnected North American electricity grid.
						(3)ConsultationBefore
				exercising the authority granted under this subsection, to the extent
				practicable, taking into account the nature of the threat and urgency of need
				for action, the Secretary shall consult with the entities described in
				subsection (e)(1) and with officials at other Federal agencies, as appropriate,
				regarding implementation of actions that will effectively address the
				identified cyber security threat.
						(4)Cost
				recoveryThe Commission shall establish a mechanism that permits
				public utilities to recover prudently incurred costs required to implement
				immediate actions ordered by the Secretary under this subsection.
						(d)Duration of expedited
				or emergency rules or ordersAny rule or order issued by the
				Commission without prior notice or hearing under subsection (b)(2) or any order
				issued by the Secretary under subsection (c) shall remain effective for not
				more than 90 days unless, during the 90 day-period, the Commission—
						(1)gives interested persons
				an opportunity to submit written data, views, or arguments (with or without
				opportunity for oral presentation); and
						(2)affirms, amends, or
				repeals the rule or order.
						(e)Jurisdiction
						(1)In
				generalNotwithstanding section 201, this section shall apply to
				any entity that owns, controls, or operates critical electric
				infrastructure.
						(2)Covered
				entities
							(A)In
				generalAn entity described in paragraph (1) shall be subject to
				the jurisdiction of the Commission for purposes of—
								(i)carrying out this
				section; and
								(ii)applying the enforcement
				authorities of this Act with respect to this section.
								(B)JurisdictionThis
				subsection shall not make an electric utility or any other entity subject to
				the jurisdiction of the Commission for any other purpose.
							(3)Alaska and Hawaii
				excludedExcept as provided in subsection (f), nothing in this
				section shall apply in the State of Alaska or Hawaii.
						(f)Defense
				facilitiesNot later than 1 year after the date of enactment of
				this section, the Secretary of Defense shall prepare, in consultation with the
				Secretary, the States of Alaska and Hawaii, the Territory of Guam, and the
				electric utilities that serve national defense facilities in those States and
				Territory, a comprehensive plan that identifies the emergency measures or
				actions that will be taken to protect the reliability of the electric power
				supply of the national defense facilities located in those States and Territory
				in the event of an imminent cybersecurity threat.
					(g)Protection of critical
				electric infrastructure information
						(1)In
				generalSection 214 of the Critical Infrastructure Information
				Act of 2002 (6 U.S.C. 133) shall apply to critical electric infrastructure
				information submitted to the Commission or the Secretary under this section to
				the same extent as that section applies to critical infrastructure information
				voluntarily submitted to the Department of Homeland Security under that Act (6
				U.S.C. 131 et seq.).
						(2)Rules prohibiting
				disclosureNotwithstanding section 552 of title 5, United States
				Code, the Secretary and the Commission shall prescribe regulations prohibiting
				disclosure of information obtained or developed in ensuring cyber security
				under this section if the Secretary or Commission, as appropriate, decides
				disclosing the information would be detrimental to the security of critical
				electric infrastructure.
						(3)Procedures for sharing
				information
							(A)In
				generalThe Secretary and the Commission shall establish
				procedures on the release of critical infrastructure information to entities
				subject to this section, to the extent necessary to enable the entities to
				implement rules or orders of the Commission or the Secretary.
							(B)RequirementsThe
				procedures shall—
								(i)limit the redissemination
				of information described in subparagraph (A) to ensure that the information is
				not used for an unauthorized purpose;
								(ii)ensure the security and
				confidentiality of the information;
								(iii)protect the
				constitutional and statutory rights of any individuals who are subjects of the
				information; and
								(iv)provide data integrity
				through the timely removal and destruction of obsolete or erroneous names and
				information.
								.
		
	
		September 27, 2010
		Reported with an amendment
	
